Bliss, Judge,
delivered the opinion of the court.
The plaintiff, a resident of Hannibal, prosecutes the tax collector for enforcing the collection of a county tax, and claims to be exempt by virtue of section 7, article ix, of the city charter (Sess. Acts 1851, p. 337), which reads as follows: “The citizens of the city of Hannibal are hereby exempted from working on any road beyond one mile from the public square, or from paying any tax to procure labor therefor, or for any county purposes,” etc. The whole section is devoted to the subject of road taxes, and it is very evident that there was an omission in the enrollment of the act by leaving out the word “road” before “ purposes.” The reading should be, and such is the clear intent of the provision, “for any county road purposes.” Such has been the practical interpretation of the statute in Hannibal for nearly twenty years, and it is the most natural and obvious one that can be given.
Judgment affirmed.
The other judges concur.